EXHIBIT 10.16

THE PNC FINANCIAL SERVICES GROUP, INC.

2016 INCENTIVE AWARD PLAN

DIRECTORS DEFERRED STOCK

UNIT PROGRAM

(Effective January 1, 2017)

The PNC Financial Services Group, Inc. Directors Deferred Stock Unit Program
(the “Program”) is a sub-plan adopted by the Nominating and Governance Committee
of the Board (the “Committee”) in accordance with Section 21.7 of the PNC
Financial Services Group, Inc. 2016 Incentive Award Plan (the “Plan”).

In addition to the terms and conditions set forth herein, benefits provided
under this Program are subject to, and governed by, the terms and conditions set
forth in the Plan, which terms are hereby incorporated by reference. Unless the
context otherwise requires, capitalized terms not otherwise defined herein shall
have the meanings set forth in the Plan. In the event of any conflict between
the provisions of this Program and the Plan, the Committee shall have full
authority and discretion to resolve such conflict and any such determination
shall be final and binding on the Director and all interested parties.

 

1. Definitions

In this Program, the following definitions apply, except as otherwise provided
in an award agreement:

1.1    Account means the bookkeeping account established for each Director who
is entitled to a benefit under this Program.

1.2    Beneficiary Designation Form means any form, document or online process
provided by, or designated by, the Corporation or Department that a Director
completes and submits in order to make or amend his or her beneficiary
designation pursuant to this Program.

1.3    Change of Control means:

(a)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then-outstanding shares of common stock of the
Corporation (the “Outstanding PNC Common Stock”) or (ii) the combined voting
power of the then-outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding PNC Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control: (1) any acquisition directly from the
Corporation, (2) any acquisition by the Corporation, (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any company controlled by, controlling or under common control
with the Corporation, (4) any acquisition pursuant to an Excluded Combination
(as defined in Section 1.3(c)) or (5) an acquisition of beneficial ownership
representing between 20% and 40%, inclusive, of the Outstanding PNC Voting
Securities or Outstanding PNC Common Stock shall not be considered a Change of
Control if the Incumbent Board (as defined in Section 1.3(b)) as of immediately
prior to any such acquisition approves such acquisition either prior to or
immediately after its occurrence;



--------------------------------------------------------------------------------

(b)    Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board (excluding any Board seat that is vacant or otherwise unoccupied);
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Corporation’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), excluding, however, a Business Combination following which all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding PNC Common Stock and the Outstanding PNC Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of common
stock (or, for a non-corporate entity, equivalent securities) and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Corporation or all or substantially all of
the Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding PNC Common Stock and the Outstanding PNC
Voting Securities, as the case may be (such a Business Combination, an “Excluded
Combination”); or

(d)    approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

1.4    Deferred Stock Unit means a phantom unit representing the right to
receive in the future (a) a Share (“Share-settled Deferred Stock Unit”) or
(b) cash equal to the Fair Market Value of one Share on the payment
determination date (“Cash-settled Deferred Stock Unit”), as determined by the
Committee at the time of grant, in accordance with the terms of the Plan and
Program. Each Deferred Stock Unit is the economic equivalent of one Share.

1.5    Department means the Corporation’s Corporate Secretary’s Department.

1.6    Effective Date means January 1, 2017.

 

2



--------------------------------------------------------------------------------

1.7    Retirement means the date of the Director’s “separation from service,” as
such term is defined under Internal Revenue Code Section 409A and its
corresponding treasury regulations and related guidance.

1.8    Unforeseeable Emergency means a severe financial hardship to a Director
resulting from (a) an illness or accident of the Director, the Director’s
spouse, the Director’s designated beneficiary, or the Director’s dependent (as
defined in Internal Revenue Code Section 152, without regard to Internal Revenue
Code Sections 152(b)(1), (b)(2), and (d)(1)(B)), (b) loss of the Director’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster), or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the Director,
in each instance as determined by the Committee, in its sole discretion, in
accordance with the requirements under Internal Revenue Code Section 409A and
Section 1.409A-3(i)(3) of the treasury regulations.

 

2. Purpose; Eligibility

This Program is intended to provide a tax-deferred method of compensation to
assist the Corporation in attracting, retaining, and motivating Directors of
outstanding ability and to promote the identification of their interests with
those of the shareholders of the Corporation.

Deferred Stock Units may be granted to each Director (including a Committee
member) who is serving on the Effective Date of this Program, or is elected or
appointed and duly qualified thereafter, provided that he or she is serving as a
Director on the Grant Date.

 

3. Administration; Committee Determinations

This Program will be administered by the Committee, except as otherwise required
by applicable rule or regulation, or by the Committee Chair in the exercise of
such authority as the Committee may delegate to him or her from time to time.

In addition to any other powers granted to the Committee, it will have the
following powers, subject to the express provisions of this Program:

(a)    to determine, in its discretion, the Grant Date, the number or dollar
value of Deferred Stock Units to be granted to each Director, the terms upon
which Deferred Stock Units may be acquired or forfeited, and the terms and
conditions of each grant of Deferred Stock Units, which terms and conditions
need not be identical for each Director;

(b)    to construe and interpret this Program;

(c)    to make all other determinations and take all other actions necessary or
advisable for the administration of this Program; and

(d)    to delegate to officers or managers of the Corporation or any Subsidiary,
including, without limitation, members of the Department, the authority to
perform administrative functions under this Program.

 

3



--------------------------------------------------------------------------------

Any determinations made or actions taken by the Committee pursuant to this
Section 3 or pursuant to any other provision of this Program will be made or
taken by the Committee in its sole discretion and will be final, binding and
conclusive for all purposes on all parties, including, without limitation,
Directors and their designated beneficiaries.

 

4. Establishment and Termination of Accounts

The Corporation will establish and maintain an Account in the name of each
Director as of the date on which he or she is first granted an award of Deferred
Stock Units. Deferred Stock Unit awards will be credited to the Director’s
Account on the Grant Date.

 

5. Grant of Deferred Stock Units; Dividend Adjustments

5.1    Annual Grants of Deferred Stock Units. The Committee may elect to
authorize an annual grant of Deferred Stock Units to each eligible Director, as
of a Grant Date specified by the Committee. In such case, the number of Deferred
Stock Units credited to a Grantee’s Account either will be (a) the number of
Deferred Stock Units specified in the grant or (b) calculated by dividing the
dollar amount specified by the Committee for the annual grant by the Fair Market
Value of a Share on the Grant Date, rounded down to the nearest whole Deferred
Stock Unit. The Corporation will credit grants authorized by the Committee
pursuant to this Section 5.1, if any, to each eligible Grantee’s Account as of
each annual Grant Date until the Committee acts to supersede its standing grant
authorization.

5.2    Special Grants of Deferred Stock Units. In addition to annual grants of
Deferred Stock Units authorized pursuant to Section 5.1, if any, the Committee
may authorize grants on a special or one-time basis to Directors as of such
Grant Dates and for such purposes as the Committee may deem necessary or
appropriate. The number of Deferred Stock Units credited to a Grantee’s Account
pursuant to such grants either will be the number of Deferred Stock Units
specified in the grant or will be calculated in the same manner as specified in
Section 5.1(b) for annual grants, as applicable.

5.3    Crediting of Accounts. All Deferred Stock Units granted pursuant to the
Plan, together with any adjustments thereon, will be credited directly to the
Grantee’s Account, subject to the terms and conditions of this Program.

5.4    Dividend Adjustments. Deferred Stock Units credited to a Director’s
Account will be adjusted for dividends as set forth in this Section 5.4 until
such time, if any, as the value of the Director’s Account is fixed pursuant to
this Program.

In the event that the Board declares a cash dividend on Common Stock, the
Corporation will credit to each such Director’s Account, on or as soon as
practicable after each such dividend payment date, a number of Deferred Stock
Units equal in value to the number of Shares that would have been purchased,
rounded down to the nearest whole Share, determined using the average of the
closing prices of Common Stock in New York Stock Exchange composite transactions
for the two trading days immediately preceding the dividend payment date or such
other methodology as is then in effect for dividend reinvestment under the
Corporation’s Dividend Reinvestment and Stock Purchase Plan, on the basis of the
cash dividends that would be paid on a number of Shares equal to the aggregate
number of Deferred Stock Units then in such Account.

 

4



--------------------------------------------------------------------------------

6. Payment

6.1    Time and Manner of Payment - Retirement or Death.

(a)    All outstanding Share-settled Deferred Stock Units credited to a
Director’s Account at the time of his or her Retirement shall be paid out in
Shares and all outstanding Cash-settled Deferred Stock Units credited to a
Director’s Account at the time of his or her Retirement shall be paid in cash,
each in a single lump sum, to the former Director as soon as administratively
practicable, but no later than 30 days, after the date of his or her Retirement.
If a Director dies prior to Retirement, then all outstanding Deferred Stock
Units credited to such Director’s Account at the time of his or her death will
be paid out, in a single lump sum, to his or her designated beneficiary(ies) as
soon as administratively practicable after the date of his or her death, but in
no event later than the end of the calendar year following the year of death.
Notwithstanding the foregoing, in the event that a designated beneficiary
survives the Director but dies before receiving payment of all amounts in the
Account due to that beneficiary, the beneficiary’s estate will receive such
unpaid amounts, in a single lump sum, as soon as practicable after the
beneficiary’s death. The estate of a beneficiary who has predeceased the
Director will have no claim to payments under this Program.

(b)    In the case of death, if cash settlement upon death has been elected by
the Director by a prior election form delivered to the Corporation, any
Share-settled Deferred Stock Units credited to a Director’s Account at the time
of his or her death shall be paid out in a single lump sum in cash.

(c)    In the case of either Retirement or death and the Committee has awarded
Share-settled Deferred Stock Units to a Director, any fractional Deferred Stock
Units remaining in the Account shall be distributed in cash.

(d)    Any cash payment made pursuant to this Section 6.1 shall be determined as
provided in Sections 10.2, 10.3, and 10.4 hereof.

6.2    Time and Manner of Payment - Change of Control. Notwithstanding anything
in this Program to the contrary, upon the occurrence of a Change of Control, all
outstanding Deferred Stock Units (including any fractions thereof) credited to
Accounts under this Program shall be paid in cash, in a single lump sum, to the
current or former Director or his or her designated beneficiary, as the case may
be, as soon as administratively practicable, but no later than 30 days after the
occurrence of the Change of Control. Any cash payment made pursuant to this
Section 6.2 shall be determined as provided in Sections 10.2, 10.3, and 10.4
hereof, as applicable.

 

7. Beneficiary Designations

Each Director may designate, on a Beneficiary Designation Form provided by the
Corporation, one or more beneficiaries to receive any unpaid amounts in his or
her Account, in the event of his or her death. If the Director has not made a
valid beneficiary designation, the

 

5



--------------------------------------------------------------------------------

Director’s Account at his or her death will be paid to the Director’s surviving
spouse, or if none, the Director’s estate. A Director may amend his or her
beneficiary designations at any time by submitting a new, properly completed
Beneficiary Designation Form in accordance with the procedures established by
the Department for such purpose. A Director’s beneficiary designation, including
an amendment to an existing beneficiary designation, shall be effective
immediately upon receipt of such a properly completed Beneficiary Designation
Form.

 

8. Capital Adjustments

Upon the occurrence of a Corporate Transaction, the Committee shall make
adjustments, if any, to the number, class or kind of Deferred Stock Units then
outstanding, or shall make such other adjustments, if any, to the amounts in the
Accounts, in accordance with Section 15 of the Plan. The Committee shall
determine the manner in which any fractional Deferred Stock Units will be
treated.

All determinations hereunder shall be made by the Committee, in its sole
discretion, and shall be final, binding and conclusive for all purposes on all
parties, including without limitation the Grantee or his or her designated
beneficiaries.

 

9. Account Statements

A statement will be sent or otherwise made available to each current or former
Director with a balance in his or her Account. Such statement will list the
aggregate number of Deferred Stock Units in the Account, including any
adjustments made for dividends pursuant to Section 5.4 or other adjustments
pursuant to Section 8, if applicable. The Corporation’s officers may also
provide such additional statements, if any, as they may deem appropriate from
time to time.

 

10. Form of Account Payments

10.1    Unless otherwise provided in this Program under Sections 6.1(b), 6.1(c),
6.2, or 11, payment of Share-settled Deferred Stock Units hereunder will be made
solely in the form of Shares that are authorized for issuance under the Plan.

10.2    In the event of the grant of Cash-settled Deferred Stock Units
hereunder, the cash payment shall be determined as follows:

(a)    upon Retirement, by multiplying the number of Cash-settled Deferred Stock
Units in the Account by the higher of the following: (i) the Fair Market Value
per Share on the date of Retirement and (ii) the average Fair Market Value of a
Share for all trading days during the 12-month period immediately preceding the
date of Retirement;

(b)    upon death, by multiplying the number of Cash-settled Deferred Stock
Units in the Account by the higher of the following: (i) the Fair Market Value
per Share on the date of death and (ii) the average Fair Market Value of a Share
for all trading days during the 12-month period immediately preceding the date
of death;

(c)    upon a Change of Control, by multiplying the number of Cash-settled
Deferred Stock Units in the Account by the higher of the following: (i) the Fair
Market Value per

 

6



--------------------------------------------------------------------------------

Share on the business day immediately preceding the Change of Control and
(ii) the average Fair Market Value of a Share for all trading days during the
12-month period immediately preceding the business day before the Change of
Control; and

(d)    in the event of an Unforeseeable Emergency, by multiplying the number of
Cash-settled Deferred Stock Units approved for withdrawal by the Committee by
the higher of (i) the Fair Market Value per Share on the date the Committee
approves the withdrawal and (ii) the average Fair Market Value of a Share for
all trading days during the 12-month period immediately preceding the date that
the Committee approves the withdrawal.

10.3    In the event any Share-settled Deferred Stock Units will be settled for
cash under the circumstances described in Sections 6.1(b), 6.2, or 11 hereof,
the cash payment will be determined (a) upon death by multiplying the number of
Share-settled Deferred Stock Units in the Account by the Fair Market Value per
Share on the date of death, (b) upon a Change of Control by multiplying the
number of Share-settled Deferred Stock Units in the Account by the Fair Market
Value per Share on the business day immediately preceding the Change of Control,
and (c) in the event of an Unforeseeable Emergency by multiplying the number of
Share-settled Deferred Stock Units approved for withdrawal by the Committee by
the Fair Market Value per Share on the date the Committee approves the
withdrawal.

10.4    The cash payment of any fractional Deferred Stock Units will be
determined by multiplying the number of fractional Deferred Stock Units in the
Account by the higher of (i) the Fair Market Value per Share on the applicable
date and (ii) the average Fair Market Value of a Share for all trading days
during the 12-month period immediately preceding such date.

 

11. Unforeseeable Emergency Withdrawal.

In the event of an Unforeseeable Emergency, a Director may file a notice with
the Department to be presented to the Committee, advising it of the
circumstances of the Unforeseeable Emergency and requesting a withdrawal of such
Director’s Account or a portion of the Account.

Upon approval of the Committee, payment amounts to a Director on account of an
Unforeseeable Emergency will be made, in a single lump sum payment, as soon as
administratively practicable, but, in any event, no later than 30 days after
such approval. In the event of an Unforeseeable Emergency, (a) the Director may
elect to receive a distribution of Share-settled Deferred Stock Units in the
Account in the form of cash, in a single lump sum and (b) any fractional
Deferred Stock Units remaining in the Account, in the case of Share-settled
Deferred Stock Units, shall be distributed in cash; provided that any cash
payment, with respect to Share-settled Deferred Stock Units or Cash-settled
Deferred Stock Units, made pursuant to this Section 11 shall be determined as
provided in Sections 10.2, 10.3, and 10.4 hereof.

A withdrawal by a Director on account of an Unforeseeable Emergency will have no
effect on any amounts remaining in such Director’s Account, and will not have
any effect on any current or future deferral after the withdrawal. Withdrawals
of amounts because of such Unforeseeable Emergency will only be permitted to the
extent reasonably necessary to satisfy the Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result

 

7



--------------------------------------------------------------------------------

of the distribution, after taking into account the extent to which such
Unforeseeable Emergency is or may be relieved (a) through reimbursement or
compensation by insurance or otherwise, or (b) by liquidation of the Director’s
assets, to the extent the liquidation of such assets would not itself cause a
financial hardship.

 

12. Effective Date of this Program

This Program is effective as of January 1, 2017.

This Program will continue in effect until terminated by the Board or the
Committee pursuant to Section 14.8. Notwithstanding anything in this Program to
the contrary, no Deferred Stock Units may be granted under Section 5.1 or
Section 5.2 after termination of this Program or after the occurrence of a
Change of Control. The termination of this Program will not affect the validity
of any Deferred Stock Unit, including any features thereof, credited to an
Account on the date of termination.

 

13. Indemnification of Committee

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee will be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and reasonably incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with this Program or any Deferred Stock
Unit granted hereunder, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, if such members acted in good faith and in a manner
that they believed to be in, and not opposed to, the best interests of the
Corporation.

 

14. Miscellaneous Provisions

14.1    No Right or Obligation of Continued Service. Nothing contained herein
will entitle a Director to continue to serve as a member of the Board or require
a Director to continue to provide services as a member of the Board. The
termination of a Director’s service as a member of the Board will have no effect
on his or her rights hereunder, except as otherwise provided herein.

14.2    No Shareholder Rights. The sole interest of a Director hereunder will be
the right to receive the payments provided for herein as and when the same
becomes due and payable. A Director will have no rights as a shareholder of the
Corporation with respect to Deferred Stock Units credited to his or her Account
prior to any distribution of Shares hereunder.

14.3    Nonalienability. Except for the withholding of any tax under applicable
law, no Deferred Stock Units or other amounts credited to an Account or any
amount payable at any time hereunder will be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment or other legal
process, or encumbrance of any kind (including as the result of any domestic
relations order). Any attempt to alienate, sell, transfer, assign, pledge,
attach or otherwise encumber any such Deferred Stock Units or amount, whether
currently or hereafter

 

8



--------------------------------------------------------------------------------

payable, will be void. Except as otherwise specifically provided by law, no
Deferred Stock Units or amount payable hereunder will, in any manner, be liable
for or subject to the debts or liabilities of a Director or his or her
designated beneficiary.

14.4    Withholding. Payments made by the Corporation hereunder will be subject
to any applicable tax-withholding requirements and to such other deductions as
are required at the time of such payment under any income tax or other law,
whether of the United States or any other jurisdiction.

14.5    Headings. Headings used herein are included solely for convenience of
reference and shall not alter the meaning or interpretation of any of the
provisions of this Program.

14.6    Successors. The Corporation shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to expressly
assume the Corporation’s obligations hereunder in the same manner and to the
same extent that the Corporation would be required to perform if no such
succession had taken place. This Program will inure to the benefit of and be
enforceable by each Director and each Director’s personal or legal
representatives, designated beneficiaries, executors, administrators,
successors, heirs, distributees, devisees and legatees.

14.7    Status as Unsecured Creditor; Funding of Payments. All Account balances
will constitute unsecured contractual obligations of the Corporation. In the
sole discretion of the Corporation, the Corporation or any of its affiliates may
establish or maintain a nonqualified grantor trust and make contributions
thereto for the purpose of providing a source of assets to make payments
hereunder as they become due and payable; provided, however, that no such trust
will result in a Director or any designated beneficiary being required to
include in gross income for federal income tax purposes any amounts payable
hereunder prior to the date of actual payment. Notwithstanding the establishment
or maintenance of any such trust, Directors’ and their designated beneficiaries’
rights hereunder will be solely those of a general unsecured creditor of the
Corporation.

14.8    Termination and Amendment of this Program. This Program may be
terminated or amended at any time by the Board upon the recommendation of the
Committee, or by the Committee, without the consent of any current or former
Director for whom an Account has been established, provided that any termination
or amendment will be of general application to all Directors participating in
this Program (and their designated beneficiaries) and will not, without the
specific written consent of any such Director (or designated beneficiary)
adversely affect, in a material manner: (a) any Deferred Stock Units or amounts
theretofore credited to an Account; or (b) the right of a Director (or
designated beneficiary) to receive all amounts due and payable with respect to
an Account. Any amendment to this Program pursuant to this Section 14.8 will be
effective as of the date such amendment is so approved or as of such later date
as may be specified by the Board or the Committee when amending this Program.

14.9    Severability. Whenever possible, each provision of this Program will be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Program is held to be prohibited by or invalid
under applicable law, then (a) such provision will be deemed to be amended to,
and to have contained from the outset such language as is necessary to,
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law, and (b) other provisions of this Program will remain in
full force and effect.

 

9



--------------------------------------------------------------------------------

14.10    Limitations on Claims. Any claim or action by any Director or
beneficiary to recover benefits allegedly due under this Program or by reason of
any law or that relates to this Program and/or Plan and seeks a remedy, ruling
or judgment of any kind against this Program and/or the Plan may not be
commenced in any court or forum (a “Judicial Claim”) until after the Director or
beneficiary has made a claim in writing to the Department that raises all
arguments and produces all evidence that the Director or beneficiary believes
supports the claim or action (an “Administrative Claim”). The Director shall be
deemed to have waived every argument and the right to produce any evidence not
submitted in the Administrative Claim. Any Judicial Claim must be commenced in a
court of competent jurisdiction or appropriate forum, no later than 24 months
after the earliest of the date that payment was first made, or allegedly due,
under this Program or the first date the Director beneficiary knew or should
have known the principal facts on which such claim or action is based; provided,
however, that, if the Administrative Claim is commenced within the 24-month
period, the period for commencing a Judicial Claim shall expire on the later of
the date upon which the 24-month period ends and the date that is three months
after a final notice of denial is sent by the Department. Any claim or action
filed in a court or other forum after the end of the 24-month period (or, if
applicable, after the end of the three-month period following conclusion of the
Administrative Claim) will be time-barred.

14.11    Governing Law. This Program will be construed in accordance with and
governed by the laws of the Commonwealth of Pennsylvania, without reference to
its conflicts-of-laws provisions.

14.12    Compliance with Law. This Program is intended to comply with applicable
law. Without limiting the foregoing, this Program is intended to comply with the
applicable requirements of Internal Revenue Code Section 409A, and will be
administered in accordance with Internal Revenue Code Section 409A and its
corresponding treasury regulations and related guidance to the extent that
Internal Revenue Code Section 409A applies to this Program. Notwithstanding
anything in this Program to the contrary, distributions from the Plan may only
be made in a manner, and upon an event, permitted by Internal Revenue Code
Section 409A and its corresponding treasury regulations and related guidance. If
any payment or benefit cannot be provided or made at the time specified herein
without incurring penalties under Internal Revenue Code Section 409A, then such
payment or benefit will be provided in full at the earliest time thereafter when
such penalties will not be imposed. For purposes of Internal Revenue Code
Section 409A, a series of installment payments shall be treated as a single
payment. To the extent that any provision of this Program would cause a conflict
with the applicable requirements of Internal Revenue Code Section 409A, or would
cause the administration of this Program to fail to satisfy the applicable
requirements of Internal Revenue Code Section 409A, such provision shall be
deemed null and void to the extent permitted by applicable law.

 

10